Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 4 July 1806
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


                        
                            Edge hill Friday July 4. 1806
                        
                        I recieved my Dear Grandpapas letter with great pleasure and should have answered it last post but by some
                            neglect it remained untill tuesday in the office and therfore I could not answer it as the post went out saturday. We are
                            all recovered now except Mary who is still unwell but she is now much better than she was a few days ago and I hope she
                            will soon be entirely well Aunt Jane has returned and with her Aunt Lucy and Aunt Harriot who design to stay no longer
                            than a month up the country You must write to me very soon for I am allways exceedingly happy to get a letter from you
                            all the children give their love to you excuse this short letter my Dear Grand Papa adieu believe me to be your
                            affectionate Grand Daughter.
                        
                            E. W. Randolph
                            
                        
                    